Wheeler, J.
These suits are brought upon letters patent No. 265,145, dated September 26, 1882, and granted to Newman A. Ransom, assignor to the orator, for a fare register and recorder, and No. 260,526, dated July 4, 1882, and granted to John B. Benton, assignor to the orator, for a fare register, for an alleged infringement of claims 12 to 17, of the former, inclusive, and all of the claims', five in number, of the latter. Want of novelty and denial of infringement are set up as to the former, and public use for more than two years prior to the application as to the latter. Many patents, English and American, and among the latter, one to the same inventor, are relied upon as anticipations. The application for this patent was on file when the prior patent to this inventor was granted, and therefore the description of this invention in that patent would not affect at all the validity of this one. James v. Campbell, 104 U. S. 356. None of the other patents show, in any description of any one instrument, the combination of any of these claims, but the several parts of the combinations are all shown in different contrivances for various purposes. It is argued, with as much plausibility, apparently, as the subject admits, that these combinations are, so far, mere aggregations of parts; that these parts, as shown in the prior descriptions, are anticipations of all that was patentable in combinations. Those instruments are, however, each single machines for registering and retaining the number of fares received, and signaled trip by trip, for a number of trips, in sucli a manner that those for each trip must be begun at the same point, and all must be kept free from being tampered with until examined and compared with the fares by the proper person. All the parts act together for this purpose, and each has an influence in producing the result in a more perfect and reliable manner than was known before. Tills seems to *656be more than the assembling of several parts, each doing something •by itself unaffected by the others, and to amount to a new arrangement for working together of old devices into a patentable contrivance. According to this view the defense of want of novelty fails. The defendants appear, upon the evidence, to use these several parts, or their known equivalents, in the same arrangement, so that they really appropriate the patented invention of these several claims. The public use of the other invention was, according to the evidence, upon street-railway cars, in the only manner in which they could be conveniently used, for the purpose of 'actual experiment to ascertain the best mode of construction. This seems to have been allowable. Elizabeth v. Pavement Co. 97 U. S. 126.
Let there be a decree for the orator for an injunction and account, in each case, as to all these claims, with costs.